MEMORANDUM DECISION
PER CURIAM.
John-John Murphy, Movant, was convicted in St. Charles County Circuit Court of first degree robbery, Section 569.020, RSMo 1986, and armed criminal action, Section 571.015, RSMo 1986. Following his conviction, Mov-ant also filed a Rule 29.15 motion for post-conviction relief, which was denied. On July 8,1997, Movant’s conviction and the denial of his Rule 29.15 motion were affirmed on appeal in State v. Murphy, 948 S.W.2d 258 (Mo.App. E.D.1997).
On January 9, 1998, Movant filed another motion for post-conviction relief, but he sought relief under Section 547.360, RSMo Cum.Supp.1998, effective August 28, 1997. The motion court dismissed Movant’s motion as successive to his previously filed Rule 29.15 motion.
Movant appeals, arguing the motion court clearly erred in dismissing his motion because Section 547.360 and Rule 29.15 provide separate viable options for seeking post-conviction relief. The Missouri Supreme Court recently decided this precise issue in Schleeper v. State, 982 S.W.2d 252 (Mo. banc, 1998). The Court noted that Supreme Court rules cone Tning procedural matters govern over statutes unless the General Assembly specifically annuls or amends the rule in a bill limited to that purpose. Id., at 254. The Court determined that Section 547.360 does not expressly refer to Rule 29.15 or provide that its purpose is to amend or annul the rule. Id., at 254. Therefore, the Court concluded that Section 547.360 did not provide a separate and independent avenue for post-conviction relief from Rule 29.15. Id. Point denied.
Judgment affirmed pursuant to Rule 84.16(b).